On the facts found by the Court of Appeal, there is no error of law.
BARHAM, J., is of the opinion the writ should be granted.
TATE, J., is of the opinion the writ should be granted. Although thé stofé management testified as to its policy of periodic inspection, the trier of fact found no such inspections were made, noting also the failure to call employees to corroborate such testimony. The court of appeal was in error in accepting self-serving testimony, not accepted as truthful by the trier of fact, at least without a considered explanation.